      Er!
Case 4:20-cv-00856-ALM-KPJ Document 1-5 Filed 11/02/20 Page 1 of 1 PageID #: 30
                       rS-/ 5
          8&
     Udl<                     KJ/ll -,d                                   ~1Li ?y $ ,
                        /         10                                 2_~7-                                         o




                 i>-(: ' -- i   l-e-C L.



     /       . /< C-£a . <5~} l2. x Z / <

                                     7506


      E>           C     V          \<           .     '.    .                 -         .   -    _     _    .     _              .   .   .



                                                 V a<       '€   g ._C_Xc> e-'                v    c tf-A\c3i



      v        2_ '-A .'S V                      &          '-M            c       -W




                                         |       C-    S-,           _-«_S< <<                    )e»       «-




             \     '   '-   -Vcj             jSk        -        -ca       A-      --        ~3    V/vg              '-



                      ,V -       v " 'V <!s                      -   V                 -xA < Ac i1 i \                        i\l .

                       <-± E>'j\ .                      q .              A     _a_s:< VcS
                                                                                                  -     i

     C         u      \ O c-cA 'j'- . O <v                           -e_       <_. > -A <Sv                     \<       t


                                    •A       _   ici    <A       < J>~ <vi>Ci C -5                 O    s    C!3


      <- >     *- JE \ t s SL       <->          C     -O Vs C_c             rV<ii       Cj- t cas'l    'A, \   * 3-         lE


                 C_         C~±              i   X      ?l           Ck            3      O             2


         A/ - =* _5 Q_tA. <<A>C»e S AJEsA C Vcit_* <A 3 c                                                   . 'C


         X<-Z> C -2             Ac j _Z> Cs _               . £          SAc A-        cx    ii_S» .'5! S» I 1 <I5


      C \<       /v    <= j     _<i--    < _\,o i A vA                    -S


                                                                               5   j»_a<*- - \     Si A



     <      -C.<                _   S        J         a             j         Av            «     Ar        _S
                                                                                     <




                                                                                                                     »
